Citation Nr: 0939307	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Legal entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from ratings determinations dated in July 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appellant maintains that her spouse, who died in August 
2006, had recognized service with the United States Armed 
Forces during World War II.  She contends that based on this 
service and other evidence of record she is entitled to 
accrued benefits, service connection for the cause of the 
death of her spouse, and nonservice-connected death pension 
benefits.

Based on information in the claims file and received from the 
service department, the RO has found that the appellant 
served in the Philippine Commonwealth Army from September 1, 
1941 to December 28, 1941, and the Philippine Guerilla and 
Combination Service from October 19, 1942 to June 30, 1946.  
There is also of record of an apparent certification issued 
in September 1978 by the National Personnel Records Center 
(NPRC) of service with the Philippine Scouts from July 1945 
to May 1947.  The Board requests further verification and 
clarification of the appellant's spouse's service in this 
remand. 

Pursuant to her request, the appellant was scheduled for a 
Travel Board hearing at the RO in July 2009; however, she 
withdrew her request for such a hearing in correspondence 
received just prior to the date of the hearing, and did not 
report for the scheduled hearing.  The appellant's hearing 
request is deemed withdrawn and the Board will proceed with 
its review on the present record.  See 38 C.F.R. 
§ 20.704(d),(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In April 2006, the RO denied the appellant's spouse's claim 
for service connection for a kidney condition (diagnosed as 
cystitis with urinary retention).  In August 2006, the RO 
received from the appellant's spouse a notice of disagreement 
with the April 2006 rating decision.  The appellant's spouse 
died eight days later in August 2006.  Thus, at the time of 
the appellant's spouse's death, there was a pending claim for 
service connection.  See Taylor v. Nicholson, 21 Vet. App. 
126 (2007).  

In August 2007, and within one year of the date of the death 
of the appellant's spouse, the appellant filed a claim for 
dependency and indemnity compensation and death pension 
benefits.  Under these circumstances, a claim for death 
pension, compensation, or dependency and indemnity 
compensation by a surviving spouse is deemed to include a 
claim for any accrued benefits.  See 38 C.F.R. §§ 3.152(b)(1) 
and 3.1000(c) (2009).  

As the appellant's spouse had a claim for service connection 
pending at the time of his death, and the appellant filed 
what must be deemed to include a claim for accrued benefits 
within one year of the date of his death, the Board finds 
that the claim for accrued benefits must be adjudicated on 
the merits.  See 38 C.F.R. § 3.1000; Taylor v. Nicholson, 21 
Vet. App. 126 (2007).  This is in general agreement with the 
conclusion reached in the RO's supplemental statement of the 
case issued in May 2009, which was a change from previous RO 
determinations in which the RO found that the appellant had 
no legal entitlement to accrued benefits.

A claim for accrued benefits is to be adjudicated based on 
the evidence in the file at the date of death; however, 
evidence in the file at date of death "means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death, in 
support of a claim for VA benefits pending on the date of 
death."  
38 C.F.R. § 3.1000(d)(4); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In November 2006, the RO received from a private clinic in 
the Philippines a letter informing the RO of the appellant's 
spouse's death.  Accompanying the letter was a VA 
prescription form, from a VA medical facility in Fresno, 
California, and a brief VA record of hospital discharge 
instructions in October 2004, indicating that the appellant's 
spouse had been hospitalized by VA one week in October 2004, 
with a discharge diagnosis of "obstructive uropathy, almost 
certain[ly] due to prostate CA."  From a review of the 
claims file it appears that the appellant's spouse was likely 
living in California in October 2004.  As the appellant's 
spouse's claim for service connection (during his lifetime) 
was for a condition diagnosed as involving urinary retention, 
the Board finds that there is a strong possibility that the 
VA records of hospitalization in October 2004 for obstructive 
uropathy are relevant to the appellant's spouse's claim for 
service connection that was pending at his death.  Thus, VA's 
duty to assist the appellant in the development of her 
accrued benefits claim includes obtaining and associating 
with the claims file these records of VA hospitalization.  
See 38 U.S.C.A. § 5103(a)-(c) (West 2002); 38 C.F.R. 
§ 3.1000(d)(4); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The appellant's spouse's death certificate indicates that the 
cause of death was cardiorespiratory arrest, with an 
antecedent cause of hypovolemic shock, and an underlying 
cause of bleeding prostatic carcinoma.  As the aforementioned 
October 2004 VA records of hospitalization were for a 
condition diagnosed as obstructive uropathy, almost certainly 
due to prostate cancer, these VA records of hospitalization 
are constructively of record because they would be directly 
relevant to the appellant's claim of service connection for 
the cause of the death of her spouse.  Additionally, VA 
should assist in obtaining any relevant private records of 
treatment pertaining to the claim for service connection for 
the cause of the Veteran's death.  See 38 U.S.C.A. § 5103(a)-
(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).
  
With respect to whether the appellant had service that would 
be recognizable for nonservice-connected death pension 
benefits, the evidence of record is not consistent or is 
incomplete.  A certificate apparently issued by the National 
Personnel Records Center (NPRC) in September 1978 indicates 
that the appellant's spouse had service with the Philippine 
Scouts form July 1945 to May 1947.  During his lifetime, the 
appellant's spouse repeatedly contended to VA that he had 
service with the "Old," or Regular, Philippine Scouts, such 
that entitlement to basic eligibility for nonservice-
connected pension benefits was warranted.  

VA regulations provide that service in the Regular Philippine 
Scouts is included for VA pension purposes.  See 38 C.F.R. 
§ 3.40(a) (2009).  However, service in the "Other Philippine 
Scouts," to include all enlistments and reenlistments of the 
Philippine Scouts in the Regular Army from October 6, 1945 to 
June 30, 1947, inclusive, is not included for VA pension 
purposes, but rather for purposes of compensation and 
dependency and indemnity compensation only.  See 38 C.F.R. 
§ 3.40(b) (2009).  Because there is documentation from the 
NPRC indicating that the appellant's spouse had service in 
the Philippine Scouts prior to October 6, 1945, the Board 
cannot be sure from the evidence of record whether he had had 
service with the Regular Philippine Scouts.  Further, an 
October 2006 Form AGNR2 (certification of service from the 
General Headquarters of the Armed Services of the 
Philippines) obtained by the appellant includes information 
regarding her deceased spouse's service, for the periods from 
January 1945 to March 1946, and from March 1946 to April 
1946, that was not included in prior Form ANGR2s.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R.  § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  This was not accomplished in the 
present case.  Moreover, as it is not clear what 
documentation has been provided to the service department in 
the past, all relevant evidence and information pertaining to 
the appellant's claimed period of active service should be 
forwarded to the service department.  See Capellan, 539 F.3d 
at 1381-1382 (holding that the correct interpretation of the 
governing statutes and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for verification of service from the service 
department, and that VA is required to ensure consideration 
of all procurable and assembled data, including lay evidence, 
in connection with a request for verification of service from 
the service department). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  
    A) Provide NPRC copies of all relevant 
evidence (lay or documentary) regarding 
the appellant's claimed service, 
including, but not limited to, those 
documents received in August 2007 and 
April 2008.
	B) The RO/AMC should describe to the 
NPRC the certificate apparently issued by 
the National Personnel Records Center 
(NPRC) in September 1978 indicating that 
the appellant's spouse had service with 
the Philippine Scouts from July 1945 to 
May 1947.
	C) Additionally, the NPRC should be 
advised that a Form ANGR2 dated in October 
2006 obtained by the appellant includes 
information regarding her deceased 
spouse's service for the periods from 
January 1945 to March 1946, and from March 
1946 to April 1946, that was not set forth 
in previous Form ANGR2's.

2.  Ask the appellant to identify all 
potentially relevant records of private and 
VA health care providers who treated her 
spouse during his lifetime.  After obtaining 
any appropriate authorizations for release 
of medical information, the RO/AMC should 
obtain records from each health care 
provider the appellant identifies.  The 
appellant should also be advised that with 
respect to private medical evidence she may 
alternatively obtain the records on her own 
and submit them to the RO/AMC.

The records sought must include VA records 
of hospitalization from October 8, 2004 to 
October 15, 2004, for what was diagnosed as 
"obstructive uropathy, almost certain[ly] 
due to prostate cancer."  A brief note of 
discharge instructions for this period of 
hospitalization is associated with the 
claims file.

3.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the appellant should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

